Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s amendments to the specification have overcome the previously cited objections to the drawings and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112 and thus the rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 9-11, filed 5/24/2022, with respect to claims 11 and 21 have been fully considered and are persuasive.  The rejection of 3/3/2022 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Lin (US 20130213797 A1) and Hughes (US 5873989 A1). Lin teaches rotating a first magnetic element about an axis that extends through the target, generating a plasma that includes charged ions, and attracting the charged ions to sputter the target such that target particles are ejected from the target and deposited over a surface of a workpiece to form a thin film. Lin also teaches an elastic element (telescopic arm) connecting the magnetic element to the rotational shaft and configured to vary in length. Additionally, Hughes teaches a magnet assembly with a first section hinged to tilt/pivot away from the target to improve deposition uniformity. 
	Lin and Hughes fail to explicitly teach the first magnetic element is pivoted using a first portion of a telescopic arm connecting the first magnetic element to a first side of the hinge, and a counterweight connected to a second side of the hinge by a second portion of the telescopic arm remains stationary while the first magnetic element revolves in an orbital motion about the hinge. Furthermore, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claimed limitations. Therefore, claim 1 is allowed.
Claims 2-6 and 8-10 depend on claim 1 and thus are allowed for the same reasons.
Claim 11 contains all limitations of claim 1 and thus is allowable for the same reasons as described above.
Claims 12-13 and 28 depend on claim 11 and thus are allowable for the same reasons.
Claim 21 contains all limitations of claim 1 and thus is allowable for the same reasons as described above.
Claims 22-27 depend on claim 21 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797